Citation Nr: 0514189	
Decision Date: 05/24/05    Archive Date: 06/01/05	

DOCKET NO.  00-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for heart disease with 
hypertension. 

2.  Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from March 1971 to February 
1985.  His subsequent enlistment from February 1985 to 
January 1991 was terminated under other than honorable 
conditions, and an August 1991 VA administrative decision has 
determined that his service from February 1985 to January 
1991 is considered dishonorable service and precludes the 
payment of VA benefits for any disability determined to be 
related thereto.  A review of the administrative decision 
indicates that the veteran's discharge was determined to be 
because of willful and persistent misconduct.  A review of 
his service personnel records indicates that he requested 
discharge to avoid trial by general court-martial.  In either 
circumstance the veteran's character of discharge would be 
considered dishonorable based upon regulatory guidance, 
rather than statutory.  Therefore, he would remain entitled 
to health care under Chapter 17 of Title 38 U.S.C.A. for any 
disabilities determined to be service connected for his 
period of service from February 1985 to January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The Board remanded the appeal in February 2001 and August 
2003 for additional development.  


FINDINGS OF FACT

1.  The veteran does not currently have heart disease or 
hypertension that is related to active, honorable military 
service.

2.  The veteran does not currently have diabetes mellitus 
that is related to active, honorable military service.


CONCLUSIONS OF LAW

1.  Heart disease with hypertension was not incurred in or 
aggravated during active, honorable military service, and may 
not be presumed to have been incurred in such service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  Diabetes mellitus was not incurred in or aggravated 
during active, honorable military service, and may not be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

When a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service, 
after December 31, 1946, and arteriosclerosis; 
cardiovascular-renal disease, including hypertension; or 
diabetes mellitus becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  


The veteran's service medical records reflect no complaint, 
finding, or treatment for heart disease with hypertension or 
diabetes mellitus.  The reports of March 1980 and August 1984 
service examinations do not reflect any complaints or 
findings with respect to heart disease, hypertension or 
diabetes mellitus.  The examination reports reflect that the 
veteran's cardiovascular and endocrine systems were normal 
and that his sugar urinalysis was negative.  

Private treatment records reflect that the veteran was seen 
in June 1993 with a nosebleed.  He was diagnosed at that time 
with hypertension.  These records reflect that the veteran 
had a history of hypertension being checked at the drugstore.  

A June 1993 private treatment record reflects that the 
veteran had been seen with a recent nosebleed and was 
referred by ear, nose and throat for blood pressure control.  
It indicates that the veteran had no history of major medical 
problems or hypertension.  

An October 1995 private treatment record reflects that the 
veteran was first diagnosed with high blood pressure in 1993.  

A December 1995 private treatment record indicates that the 
veteran had new onset of diabetes mellitus.  

Private treatment records, relating to a period of 
hospitalization in January and February 1998, reflect that 
the veteran underwent coronary artery bypass grafting for 
coronary artery disease.

The report of a May 1998 VA medical examination reflects that 
the veteran reported that he was diagnosed with diabetes in 
1996 and hypertension in 1995.

During a personal hearing at the RO in January 2000 the 
veteran testified, at page one, that he was first treated for 
hypertension at Fort Stewart, Georgia, and his first 
treatment post service was in 1993.  He testified, at page 
two, that he had been given Inderal in 1989, with no 
treatment from 1989 to 1993.  At page four he testified that 
he took the Inderal he was given in 1989 until the pills were 
used up and then did not go back.  He testified, at page 
four, that he did not receive any treatment for diabetes 
mellitus in service and was first diagnosed with diabetes 
mellitus in 1994.  He testified, at page five, that a doctor 
told him that diabetes mellitus could have been going on for 
years.  

The veteran may offer statements and testimony regarding what 
he has been told and what he is capable of observing as a lay 
person.  However, to the extent that his statements and 
testimony indicate his belief that he has heart disease, 
hypertension, and diabetes mellitus that are related to his 
active service, he is not qualified, as a lay person, to 
offer a medical diagnosis or medical etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Therefore, 
his opinion with respect to the etiology for his currently 
manifested heart disease with hypertension and diabetes 
mellitus will not be accorded any probative weight.  

With respect to the veteran's testimony that he received 
treatment for high blood pressure during his active service 
in 1989, when compared with the June 1993 medical records 
indicating that he reported no history of major medical 
problems or hypertension, the October 1995 private treatment 
record when he reported that he was first diagnosed with high 
blood pressure in 1993, and the May 1998 VA examination 
report which indicates that he was first diagnosed with 
hypertension in 1995, the Board will accord greater probative 
weight to the 1993 and 1995 private treatment records and the 
1998 VA examination report than to the veteran's testimony in 
January 2000.  The reason for according greater probative 
weight to the medical records is that they are closer in 
time, particularly the 1993 record, to the veteran's active 
service and because it is reasonable to conclude that the 
veteran would have reported, to his health care providers, 
the most accurate information he could recall with respect to 
his health history so that they could provide him the best 
medical care possible at that time.  Further, the Board 
observes that when the veteran filed a claim in 1991 for VA 
benefits, he did not indicate, at that time, that he was 
claiming service connection for hypertension or diabetes 
mellitus.  Therefore, with consideration of the greater 
probative weight assigned to the veteran's earlier reports 
concerning his history regarding hypertension, a 
preponderance of the evidence supports the conclusion that 
the veteran has indicated that his hypertension and diabetes 
mellitus were both first diagnosed following service, with 
hypertension being diagnosed in 1993 and diabetes mellitus 
being diagnosed in 1995.  

There is no competent medical evidence of record indicating 
that the veteran had heart disease with hypertension and 
diabetes mellitus during his active service or within one 
year of discharge from active service.  All of the competent 
medical evidence indicates that his heart disease with 
hypertension and diabetes mellitus were first diagnosed after 
service with hypertension being diagnosed in 1993 and 
diabetes mellitus being diagnosed in 1995.  There is no 
competent medical evidence relating the current heart disease 
with hypertension and diabetes mellitus to the veteran's 
active service.  Rather, the competent medical evidence 
indicates that the initial diagnoses for these disabilities 
were as set forth above.  Therefore, a preponderance of the 
evidence is against a finding that the veteran had heart 
disease with hypertension and diabetes mellitus during his 
active service, within one year of discharge from his active 
service, or that the disabilities are related to his active 
service.  

Veterans Claims Assistance Act 

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  
This law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b)(c) (2004).  

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 212 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, however, 
the unfavorable RO decision that is the basis of this appeal 
was already decided and appealed by the time the VCAA was 
enacted.  The Court acknowledged in Pelegrini, at 120, that 
where, as here, the § 5103(a) notice was not mandated at the 
time of the initial RO decision, the RO did not err in not 
providing such notice.  Rather, the appellant has the right 
to content complying notice and proper subsequent VA process.  

The Board finds that the appellant has been provided VCAA 
content complying notice and proper subsequent VA process.  
Here, the VCAA had not yet been enacted at the time of the 
initial AOJ decision in February 1999.  However, VCAA notice 
has been provided to the veteran via March and September 2001 
and January 2004 letters, as well as a May 2003 supplemental 
statement of the case providing the veteran with VCAA 
implementing regulations.  

The Pelegrini Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) Inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 20-121.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the veteran after the 
initial adjudication, it would have been possible to have 
provided the notice prior to the initial adjudication because 
the VCAA had not yet been enacted.  Further, the content of 
the notices provided to the veteran has fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  The notices informed him 
of the information and evidence that was not of record that 
was necessary to substantiate the claim, what VA would seek 
to provide, as well as what the claimant was expected to 
provide.  The veteran was also informed to provide any 
evidence in his possession that would help to substantiate 
his claims.  For these reasons, to decide the appeal would 
not be prejudicial error to the veteran.  

All that VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The Board does a de 
novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  As provided by 38 U.S.C.A. 
§ 7104(a), all questions of any matter under which 
38 U.S.C.A. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for appellant's benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a preinitial adjudication notice 
constitutes harmless error, especially since an RO 
determination that is "affirmed" by the Board is subsumed by 
the appellate decision and becomes the single and sole 
decision of the Secretary in the matter under consideration.  
See 38 C.F.R. § 20.1104.  In this case, each of the four 
content requirements of a VCAA notice has been fully 
satisfied.  

With respect to the VA's duty to assist, the RO has properly 
obtained or properly requested all VA and private evidence 
identified by the appellant.  With respect to service medical 
records a response has been received from the National 
Personnel Records Center providing service medical records.  
The veteran has indicated that he received treatment for 
hypertension in September 1989, see pages one and seven of 
the January 2000 hearing transcript, at Fort Stewart, 
Georgia.  A request has been directed to the hospital at Fort 
Stewart, Georgia, requesting the veteran's medical records.  
A September 2001 response from the Fort Stewart, Georgia, 
Hospital, indicates that they have no medical records for the 
veteran.  The veteran's Social Security records have been 
requested and obtained, and the veteran has been afforded a 
personal hearing.  The veteran has not been afforded a VA 
examination because it is determined that such examination is 
not necessary.  While there is evidence of current 
disability, the record does not establish that the veteran 
suffered an event, injury, or disease in service, or during 
the applicable presumptive period, or that the current 
disability is associated with any event in service. 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in a law does not dictate an unquestioning, 
blind adherence in the case of overwhelming evidence in the 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duty to inform and assist the veteran at every 
stage of this case.  Therefore, he will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  


ORDER

Service connection for heart disease with hypertension is 
denied.

Service connection for diabetes mellitus is denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


